DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 01/06/2022.  Claims 1-4, 6, 7, and 21-24 are pending.  The earliest effective filing date of the present application is 06/16/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6, 7, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3 recites the limitation “a point of sale terminal accessible by the server that stores a verification cache”.  This renders the claim indefinite.  In particular, it is unclear to the examiner if it is the POS terminal or the server “that stores a verification cache.”  The scope of the claim is therefore unascertainable.  Appropriate correction is required. 
Claim 1, lines 12-13 recites the limitation “the card holder in the verification cache.”  However, prior to this, Applicant has not recited “a card holder in the verification cache.”  
Claim 1, line 18 recites the limitation “the card holder’s date of birth.”  There is improper antecedent basis for this limitation in the claim as Applicant has not recited “a card holder’s date of birth” prior to this.  This renders the claim indefinite.  Appropriate correction is required. 
Claim 7 recites the limitation “a verification cache” and “an age verification check” at lines 1 and 2.  There is insufficient antecedent basis as these terms were recited in claim 1, which claim 7 is dependent upon.  Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 7, and 21-24 are rejected under 35 U.S.C. 101 because the claims are directed to abstract idea without significantly more.  The claims are directed to the abstract idea of storing a card holder’s verified date of birth, receive payment information from a merchant system, determine the account associated with the card holder from the payment information, receive age verification information including a required age from the merchant system, determine whether the card holder's date of birth is older than the required age by comparing the required age to the card holder's verified date of birth; receive a payment request including an amount and the payment information; and in response to the payment request, indicate to the merchant system whether the card holder's date of birth is older than the required age by denying the payment request if the card holder's date of birth is not older than the required age.  The claims include the additional limitations of a server having a processor and a transaction communication link; a data storage accessible by the server that stores card holder account information; and an application programming interface executable by the processor and in data 
Claim 1 now recites a POS terminal accessible by a server, the POS stores a verification cache, where the verification cache includes flag(s) and a first setting of the flag triggers the POS terminal to transmit data.  Dependent claims also recite where the POS terminal can clear data for each transaction, and scanning and transmitting data.  These limitations are all part of the abstract idea.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2015/0379516 to Yingst et al. (“Yingst”) in view of U.S. Pat. No. 8,355,992 to Haugh et al. (“Haugh”).
With regard to claims 1, 21, Yingst discloses the claimed system, comprising: 
 	a server having a processor (see e.g. Fig. 1, processor 122) and a transaction communication link (see e.g. Fig. 1, various network communication links); 
 	a data storage accessible by the server that stores card holder account information (see e.g. Fig. 1, memory 124, where the memory is fully capable of storing information such as cardholder info); and 
 	an application programming interface executable by the processor and in data communication with the data storage and the transaction communication link, the application programming interface configured to (see e.g. Fig. 1, agent device 120 which is controlled by input/output interface(s) 138, 128):
 		receive payment information from a POS (see [0028], where the third party system is the claimed “POS” [0020]; see also combination of Haugh below illustrating a POS); 
 		determine the account associated with the card holder from the payment information (see [0032]; [0026]); 
 		receive age verification information including a required age from the POS (see [0025] For example, when the third party is an online retailer, and the transaction is a purchase of a product from the online retailer, the purchase of the product may be restricted to consumers having an age that satisfies a threshold age. Thus, for purchases of products restricted to consumers having an age that satisfies the threshold age, the third party may specify an age verification (e.g., requesting authentication of whether the consumer 102's age satisfies the threshold age). Products that may be restricted to consumers having an age that satisfies the 
 		determine whether the card holder's date of birth is older than the required age by comparing the required age to the card holder's verified date of birth (see e.g. [0035] and the agent device 120 may generate verification information that indicates the age of the consumer 102 satisfies the threshold age or does not satisfy the threshold age.); 
 		receive a payment request including an amount and the payment information (see [0027] and [0036] where the agent device is fully capable of receiving any and all information of the customer and information particular to the transaction, such as an amount of the transaction); and 
in response to the payment request, indicate to the merchant system whether the card holder's date of birth is older than the required age by denying the payment request if the card holder's date of birth is not older than the required age (see [0036]).  
	Yingst does not disclose  		
 	store a card holder's verified date of birth for an account associated with the card holder.
 	a POS terminal accessible by the server that stores a verification cache, wherein the verification cache includes a flag indicating an age verification check is required, and a first setting of the flag triggers the POS terminal to send the age verification check to the server.
 	Haugh teaches at e.g. Fig. 2, 4, 7, col. 4, ln. 57-62 that it would have been obvious to one of ordinary skill in the POS art at the time of filing to include a POS terminal (see e.g. Fig. 7, POS Client A 116) accessible by the server (see e.g. Fig. 7, Central Computer 120) that stores a verification cache (the POS terminal stores the Age Verification Processor 160), the verification cache includes a flag indicating an age verification check is required (see col. 4, ln. 57-62 “First, 

    PNG
    media_image1.png
    178
    442
    media_image1.png
    Greyscale
).  Further, the system of Haugh stores a verified date of birth for an account associated with the user (see e.g. Fig. 2, 522).  This is performed in order to automatically recognize that the item is age-restricted (or special in some way), which requires action of sending data to a server or central computer in order to analyze and compute data.  For claim 21, see Fig. 2, 522 where the flag indicator is cleared upon receiving the message indicating to allow the purchase transaction.  For claims 22-23, see col. 3, ln. 61—col. 4, ln. 19; Fig. 2.  For claim 24, see col. 8, ln. 45-67.  Therefore, it would have been obvious to one of ordinary skill in the POS art at the time of filing to modify Yingst to include a POS accessible by a server, the POS storing a verification cache including an indicator that age verification is required, and based on the indicator send a request to server for age verification check, as taught by Haugh above, in order to automatically recognize that the item is age-restricted (or special in some way), which requires action of sending data to a server or central computer in order to analyze and compute data.      	

With regard to claim 2, Yingst further discloses where the server further comprises: a verification communication link, wherein the application programming interface has access to the verification communication link and is further configured to: open the 

With regard to claim 3, Yingst further discloses where the application programming interface is further configured to: send the indication to the merchant system via the verification communication link (see Fig. 1, and sections cited above such as [0036]).  

With regard to claim 4, Yingst further discloses where the server is connected by the transaction communication link to the merchant system (see Fig. 1, and sections cited above such as [0036]).  

With regard to claim 6, Yingst further discloses where the server is connected by the verification communication link to the point of sale terminal (see Fig. 1, and sections cited above such as [0036]).  

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive.  For the 101 rejections, the examiner indicated above that the claims are directed to abstract idea without practical application or significantly more.  Further, the concept of having a POS that sends data to a server in response to an event is part of the abstract idea.  The prior art rejections are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687